Cook, P, J.,
delivered the opinion of the court.
This suit was instituted by appellants, citizens and taxpayers of Desoto county against the appellee E. P. Davis, a member of the board of supervisors of said county, and the surety on ..his official bond, to recover for an appropriation made by the board of supervisors “to an object not authorized by law,” which appropria*626tion it is averred that Mr. Davis did not vote against. The court sustained a demurrer to the declaration, the cause was dismissed, and the plaintiffs appeal.
This suit was brought under section 346, Code of 1906, and, inasmuch as the averments of the declaration clearly show that the alleged appropriation was made to an object authorized by law, we can find no warrant of law for the maintenance of this action. The right to sue is fixed by the statute, and plaintiffs did not bring themselves within its terms. Averments of facts which would infer corruption do not alter the case. The statute fixes the terms, and if the object for which the appropriation was made was lawful, that ends the matter.
It may he that the attorney-general or the district attorney of the district would be authorized to bring the suit made by the declaration, hut it is certain that members of boards of supervisors may not be harassed with lawsuits of this class by taxpayers. We do not, of course, express an opinion as to the case if brought by the proper authority, and only mean to say that, although the declaration may make out a case properly brought, we nevertheless hold that the parties to this suit were not authorized to bring the suit.

Affirmed and dismissed